DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/23/2019 and 06/06/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 12/23/2019 are accepted by the examiner.
Priority
  	The application is filed on 12/23/2019 and therefore the effective filing date of the  
application is 12/23/2019. 
			Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher-Lynch et al. (US 20200259633 A1, hereinafter, Gallagher-Lynch) in view of Padmanabhan (US 20190236598 A1, hereinafter, Padmanabhan)
 	Regarding claim 1, Gallagher-Lynch discloses an apparatus comprising: a network interface configured to receive blocks of a blockchain from one or more of a 
 	a processor configured to identify two or more blocks from among the received blocks that belong to a same slot within the blockchain (Paragraph 0102: receiving a first node identifier associated with the first member node 102a, selecting a first blockchain from a plurality of blockchains based on the first node identifier and extending the first blockchain by storing the first block as part of the first blockchain. FIG. 8 illustrates an example of allocation of a first node identifier to the first member node), 
 	[validate the two or more identified blocks in parallel via execution of the two or more identified blocks at a same time] (Paragraph 0143: the method of FIG. 13 confirms that a blockvector of the blockmatrix is not present at the member node. Subsequently, the contents of the blockvector are validated as each block of the blockvector is saved to the member nod), and 
 	in response to validation of the two or more identified blocks, store the two or more identified blocks on a local blockchain ledger of a blockchain peer (Paragraphs 0145-1148: a data structure stored on the first member node 102a of the DLN. The data structure for example stores a blockmatrix such as the blockmatrix of FIG. 3. b to the first member node 102a.).
 	Gallagher-Lynch does not explicitly states but Padmanabhan from the same or similar fields of endeavor teaches to validate the two or more identified blocks in parallel via execution of the two or more identified blocks at a same time (Paragraphs 0437, 0467: the multiple selected models will be executed in serial, one after another, until all such models are executed for the smart contract transaction, in which each of the multiple selected models will produce an output which is then to be evaluated by the smart contract flow for every transaction, upon which the smart contract logic determines based on the output whether the transaction is valid, fraudulent, suspicious, etc. Alternatively the models may be executed in parallel or in any specified order which is configurable via the smart contract flow.)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate the two or more identified blocks in parallel via execution of the two or more identified blocks at a same time as taught by Padmanabhan in the teachings of Gallagher-Lynch for the advantage of  deploying the new machine learning model to the participating nodes as a component of a smart contract to be executed in fulfillment of the smart contract transactions; receiving a transaction at the blockchain and responsively triggering the smart contract to process the transaction onto the blockchain; and executing the smart contract which includes 
 	Regarding claim 2, the combination of Gallagher-Lynch and Padmanabhan discloses the apparatus of claim 1, wherein the two or more identified blocks that belong to the same slot are non-dependent blocks with respect to each other (Gallagher-Lynch, Paragraphs 0060-0061:the keyed-hash message authentication code (HMAC) uses a cryptographic key, which may be a random number, in combination with a data record, as the input data. In this way different outputs may be generated from the same data record, in order to prevent third parties from detecting the same data record being hashed repeatedly.).
 	Regarding claim 3, the combination of Gallagher-Lynch and Padmanabhan discloses the apparatus of claim 1, wherein the processor is configured to simultaneously execute the two or more identified blocks in parallel on two or more independent processor cores of the blockchain peer (Padmanabhan Paragraph 0066: Peers are both suppliers and consumers of resources, in contrast to the traditional client-server model in which the consumption and supply of resources is divided. A peer-to-peer network is thus designed around the notion of equal peer nodes simultaneously functioning as both clients and servers to the other nodes on the networ).
 	Regarding claim 4, the combination of Gallagher-Lynch and Padmanabhan discloses the apparatus of claim 1, wherein the processor is further configured to initialize the local blockchain ledger for at least one of a bootup and recovery process 102. Both DLN member nodes and DLN control nodes may store copies of the distributed ledger or part of the distributed ledger or DLN control node may instead retrieve copies of all or part of the distributed ledger from one or more DLN member nodes (as described above).).
 	Regarding claim 5, the combination of Gallagher-Lynch and Padmanabhan discloses the apparatus of claim 1, wherein the processor is further configured to identify two or more other blocks on the blockchain which belong to an immediately previous slot (Gallagher-Lynch Paragraph 0084: a set of hash values is received. The set of hash values received will depend on where the hashblock is located within the blockmatrix. For example, the set of hash values may include the hash values for immediately neighbouring blocks or hashblocks (as will be described further below with reference to FIG. 4). At item 140 of FIG. 6, a hash value is generated. In this example, the hash value is generated by supplying the concatenation of the hash values of the set of hash values as an input to the SHA-256 hashing algorithm).
 	Regarding claim 7, the combination of Gallagher-Lynch and Padmanabhan discloses the apparatus of claim 1, wherein the processor is configured to identify which of the received blocks belong in the same slot based on hash values stored in the received blocks (Paragraphs 0087-0089: The set of hash values may also include hash values cross-linking hashblocks with other hashblocks. For example, the blockmatrix (or data structure) may include third storage data representing a third continuous sequence c of the DLN 100.).
 	Regarding claim 8, the combination of Gallagher-Lynch and Padmanabhan discloses the apparatus of claim 1, wherein the processor determines that a block belongs in a current slot when an immediate previous hash value of the block is a function of hashes of multiple blocks stored in an immediate previous slot on the blockchain (Padmanabhan Paragraph 0078: according to one embodiment, the non-reversible mathematical computation utilized is a SHA256 hash function, although other hash functions may be utilized. According to such an embodiment, the hash function results in any change to data in the prior block 159 or any of the n previous blocks 158 in the chain, causing an unpredictable change in the hash of those prior blocks, and consequently, invalidating the present or current blockchain protocol block 160. Prior hash 161 creates the link between blocks, chaining them together to form the current blockchain protocol block 160.)
  	Regarding claim 9; Claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 10; Claim 10 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 11; Claim 11 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 7, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 8, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 4, and is therefore rejected under similar rationale.

Allowable Subject Matter 

6.	Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
7. 	
Coleman et al (US 20200074457 A1) discloses one or more of constructing a transaction proposal, by a computing system, wherein inputs to the transaction proposal are named using a blockchain naming system (BNS) that comprises ledger state addressing, oracles for addressing external data values, and user state addressing, the BNS providing a standard mechanism to name all blockchain resources using a universal resource indicator (URI).
Sharma (US 9767318 B1) discloses methods for encrypted processing where the encrypted processor is programmed to: receive and validate a request; determine whether a valid request is a program update request for a first program; and initiate a lock mechanism into a locked state.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498